        Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   G ODFREY I LONZO ,                                 CRIMINAL ACTION NO.
   P ETITIONER / D EFENDANT
                                                      1:12-CR-276-SCJ-1
   V.
                                                      C IVIL A CTION N O .
   U NITED S TATES OF A MERICA ,
   R ESPONDENT                                        1:18-CV-2986-SCJ-JKL


 MOTION TO EXTEND TIME TO RESPOND TO 28 U.S.C. § 2255 MOTION

        The United States of America, by Byung J. Pak, United States Attorney, and

Cassandra J. Schansman and Laurel R. Boatright, Assistant United States

Attorneys for the Northern District of Georgia, hereby files this Motion to Extend

Time to Respond to Godfrey Ilonzo’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside

or Correct Sentence, and respectfully shows as follows:

        Godfrey Ilonzo pleaded guilty to counts one and seventeen of the second

superseding indictment, which charged him with conspiracy to distribute and

dispense, and to possess with intent to distribute and dispense, Oxycodone,

Oxycodone with Acetaminophen, Methadone, Hydromorphone, Hydrocodone

with Acetaminophen, Alprazolam and Carisoprodol, not for a legitimate medical



                                         1
     Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 2 of 6




purpose and not in the usual course of professional practice, and conspiracy to

engage in money laundering. (Doc. 612). The district court sentenced Godfrey

Ilonzo to 144 months of imprisonment. (Doc. 684). Ilonzo did not file a direct

appeal. He is currently incarcerated with a projected release date of January 2,

2028. See Bureau of Prisons, http://www.bop.gov (last visited November 19,

2018).

         Ilonzo filed the original 28 U.S.C. § 2255 motion on or about June 18, 2018.

(Doc. 807). On July 2, 2018, Ilonzo filed a request to file a memorandum of law

in support of his § 2255 motion, (Doc. 812). On July 12, 2018, the Court granted

Ilonzo’s request and ordered him to file the supporting memorandum by

September 10, 2018. (Doc. 814). On August 6, 2018, Ilonzo filed another motion

seeking leave to file an amendment to his § 2255 motion. (Doc. 818). On August

20, 2018, Ilonzo filed an additional motion for leave to file an amendment to the

motion. (Doc. 821).      After Ilonzo filed his amended motion with supporting

memorandum, on September 25, 2018, the Court granted Ilonzo’s previous

motions to amend and ordered the government to respond to the motion within

60 days. (Doc. 828).




                                           2
     Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 3 of 6




      In his amended motion, Ilonzo raises at least four (4) grounds of ineffective

assistance of counsel relating to both his guilty plea and sentence. (Doc. 824).

While the transcript for Ilonzo’s sentencing hearing has been transcribed, (Doc.

804), the transcript for the guilty plea hearing has not yet been transcribed.1 In

light of Ilonzo’s amended claims implicating his guilty plea (including an

allegation that his guilty plea was involuntary), the transcript from his guilty plea

hearing is also needed in order for the government to provide a complete response.

The government has ordered the transcript and respectfully requests an extension

of time to respond to Ilonzo’s motion.

      The government requests that its response to Ilonzo’s motion be due thirty

(30) days from the date that the plea transcript is filed on the docket.




1  Numerous transcripts relevant to pending appeals and § 2255 motions for Co-
defendants Rosemary Ofume, Donatus Iriele, and Bona Ilonzo also were
requested and transcribed during this same time period. Until recently,
undersigned counsel for the Government did not realize that this single
transcript had not yet been prepared.
                                          3
     Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 4 of 6




Respectfully submitted this 19th day of November, 2018.



                                    BYUNG J. PAK
                                    UNITED STATES ATTORNEY
                                    NORTHERN DISTRICT OF GEORGIA

                                     /s/ Laurel R. Boatright
                                    LAUREL R. BOATRIGHT
                                    ASSISTANT U.S. ATTORNEY
                                    Georgia Bar No. 426939
                                    600 Richard B. Russell Building
                                    75 Spring Street, SW
                                    Atlanta, Georgia 30303
                                    Tele.: (404) 581-6002
                                    Fax.: (404) 581-6181
                                    Email: laurel.boatright@usdoj.gov




                                       4
     Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 5 of 6




               CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that this document was prepared using Book Antiqua 13

point font, and that I have caused a copy of the foregoing to be electronically

filed with the Clerk of Court using the CM/ECF system, and to be delivered to

the following non-CM/ECF participant by depositing a copy in the United States

mail in an envelope bearing sufficient postage for delivery:

Godfrey Ilonzo
63976-019
Fairton-FCI
P.O. Box 420
Fairton, NJ 08320

This 19th day of November, 2018.


                                        /s/ Laurel R. Boatright
                                      Laurel R. Boatright




                                         5
        Case 1:12-cr-00276-SCJ-JKL Document 836 Filed 11/19/18 Page 6 of 6




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   G ODFREY I LONZO ,                                   CRIMINAL ACTION NO.
   P ETITIONER / D EFENDANT
                                                        1:12-CR-276-SCJ-1
   V.
                                                        C IVIL A CTION N O .
   U NITED S TATES OF A MERICA ,
   R ESPONDENT                                          1:18-CV-2986-SCJ-JKL


                                      ORDER

        This matter is before the Court for consideration of the Government’s

motion for an extension of time to respond to Defendant’s motion to vacate his

sentence. The Government’s motion is granted. The Government’s response shall

be due 30 days after the plea transcript is filed on the Court’s docket.

So ordered this _________ day of _____________, 2018.




                                       JOHN K. LARKINS III
                                       UNITED STATES MAGISTRATE JUDGE


Prepared by
Laurel R. Boatright, Assistant United States Attorney



                                          6
